Exhibit 10.41


EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September 6,
2014 by and between Citizens Financial Group, Inc. (the “Company”) and Malcolm
Griggs (“Executive”) (certain capitalized terms used herein being defined in
Section 16).


WHEREAS the Company desires to employ Executive and to enter into this Agreement
embodying the terms of such employment; and


WHEREAS Executive desires to accept such employment and enter into this
Agreement;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


Section 1. Employment At-Will


(a)Executive’s employment with the Company shall be strictly "at-will" and not
for any fixed term. Executive understands and acknowledges that no statement,
whether written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the strictly "at-will"
nature of his employment relationship with the Company. Both Executive and the
Company retain the right to terminate employment at any time, for any reason or
no reason. Executive understands and agrees that, as an at-will employee, the
Company may terminate his employment without advance notice. Executive may
terminate his employment for any reason (a “Resignation”) effective ninety (90)
days following his delivery of written Notice of Termination to the Board (the
“Notice Period”).


(b)Upon receipt of a Resignation from Executive, the Company may, in its sole
discretion, waive the Notice period, in which case Executive will be permitted
to terminate immediately. Under such circumstances the Company will not be
obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company (the
“Garden Leave”). During any period of Garden Leave, as within any Notice Period:


(i)    Executive will remain an employee of the Company and will continue to be
paid his then Base Salary and continue to be eligible for Employee Benefits
excluding any incentive compensation;


(ii)    Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with his transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate his office
to his personal residence for all or part of his Garden Leave;


(iii)    Executive will remain bound by all fiduciary duties and obligations
owed to the Company and required to comply with all Company policies and
practices and the provisions of this Agreement.


(iv)    Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or of any
subsidiary or Affiliate of the Company;




1



--------------------------------------------------------------------------------


Exhibit 10.41


Section 2. Position


(a)Position. During Executive’s employment, he shall serve as Chief Credit
Officer for Citizens Financial Group, Inc. or in such other capacity of like
status as the Company requires. In this position, Executive shall report
directly to Nancy Shanik, Chief Risk Officer of Citizens Financial Group, Inc.,
or to such other person as the Company or the Board may specify from time to
time. Notwithstanding anything else contained within this Agreement, the Company
shall be entitled from time to time to appoint one or more persons to act
jointly with Executive, in its sole discretion. Additionally, Executive's role
has been identified as a Material Risk Taker (“MRT”) under the European Banking
Authority ("EBA") rules and, therefore, will be subject to the EBA rules so long
as they shall apply.


(b)Best Efforts. During Executive’s employment, Executive shall: (i) devote his
full professional time, attention, skill and energy to the performance of his
duties for the Company and its affiliates, including The Royal Bank of Scotland,
plc located in North America and The Royal Bank of Scotland Group Plc
(collectively the “Group”); (ii) use his best efforts to dutifully, faithfully
and efficiently perform his duties hereunder, comply with the Group’s policies,
procedures, bylaws, rules, code of conduct and practices, as the same may be
amended from time to time, and obey all reasonable and lawful directions given
by or under the authority of the Board; (iii) refrain from engaging in any other
business, profession or occupation for compensation or otherwise which would
conflict, directly or indirectly, with the rendition of services to the Company,
without the prior written consent of the Board; except that Executive may engage
in charitable and community activities and manage his personal investments
provided that such activities do not materially interfere with the performance
of his duties hereunder or conflict with the conditions of his employment; and
(iv) refrain from engaging in any conduct prejudicial to the interests and
reputation of the Group but instead endeavor to promote and extend the business
of the Group and protect and further its interests and reputation.


(c)Directorships. Executive may be required, in the sole discretion of the
Company, to perform services for any Group Company and may be required to
undertake the role and duties of an officer or non-executive director of other
companies in the Group. No additional remuneration will be paid in respect of
these appointments.


(d)Location. During the period of Executive’s employment, Executive shall be
based in Providence, Rhode Island but may be relocated within a fifty (50) mile
radius of the same location at the Company’s sole discretion. Additionally,
Executive may be required to travel elsewhere in the world in the performance of
his duties.



Section 3. Compensation


(a)Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the initial annualized rate of $450,000.00 in substantially equal
installments as it is earned, not less frequently than monthly in accordance
with the Company’s usual payroll practices. Executive shall be entitled to such
increases in Executive’s Base Salary as may be determined from time to time in
the sole discretion of the Company.


(b)Role Based Allowance. As your role has been identified as a MRT role under
the EBA rules, you will also receive a Role Based Allowance of $517,500 (the
“Allowance”), less any applicable tax and other statutory deductions. For 2014,
the Allowance will be prorated based on your start date and paid in equal
installments in accordance with the Company’s regular payroll cycle. Thereafter,
any Allowance amount above $500,000 payable in a single calendar year will be
paid as follows: (i) the first $500,000 payable in equal instalments in
accordance with the Company’s regular payroll cycle and (ii) the remainder
payable in CFG stock. You will not be eligible for the Allowance if your
employment terminates before the Allowance payment date for that period. The use
of Allowances will be reviewed annually and may be changed or removed at the
sole discretion of the Company, or as required by regulation.


(c)Incentive Compensation. You will be eligible to participate in the Company's
discretionary bonus program, as amended from time to time. In order to
compensate you for lost bonus for performance year 2014 which otherwise would
have been payable by your current employer, Citigroup, subject to the below, and
for the performance year 2014 only, you will receive a bonus of $1,113,750.00,
less any applicable tax


2



--------------------------------------------------------------------------------

Exhibit 10.41


and other statutory deductions, or offsets. For purposes of clarity, this 2014
bonus is in lieu of any additional discretionary award for the 2014 performance
year.


Discretionary bonuses are determined annually based on a mix of factors
including but not limited to individual and Company performance and may be
awarded in cash, equity-based instruments, or in any other form and may also be
deferred in full or in part, as determined by the Company. The form of your
bonus and the timing of payment, as well as other terms and conditions of any
bonus awarded to you, will be consistent with bonuses awarded to similarly
situated colleagues in MRT roles. Any bonus awarded to you will be subject to
applicable tax and other required withholdings.


The cash portion of any bonus awarded to you will be paid in March following the
determination of awards and any equity-based instruments granted to you as part
of your bonus will be granted as soon as practicable following the determination
of awards, in each case, provided that you remain employed by the Company on the
payment date or grant date (as applicable) and neither you nor the Company has
given notice to terminate your employment prior to the payment date or grant
date (as applicable).


However, with respect to your guaranteed award for performance year 2014, if
your employment terminates prior to the equity grant date or cash payment date
(as applicable) under the following circumstances, you will remain entitled to
receive your award:


•
Death

•
Disability

•
Retirement with the approval of the Company

•
Redundancy



Any equity-based instruments granted to you as part of your bonus will be
governed by the applicable equity plan document and award agreement. In the
event of any conflict between information contained in this document and the
plan or award agreement provisions, the terms of the plan and award agreement
will govern.


Any award under the discretionary bonus program in certain years does not
guarantee payment or level of award in any subsequent year and any bonus may be
forfeited or reduced (i.e. subject to clawback) as determined appropriate by the
Company in its sole discretion. The Company reserves the right to change the
rules of any compensation plan or program or to cancel any such plan or program
at any time without prior notice in its sole and absolute discretion.



Section 4. Cash Buyout In Cash


To compensate you for the loss of existing cash entitlements with your current
employer, Citigroup, a Cash Buyout payment not to exceed $517,782.21 will be
paid in cash in installments (less any applicable tax and other statutory
deductions) in accordance with the following schedule:


January 2015    $174,536.51
January 2016    $174,536.51
January 2017    $114,340.94
January 2018     $54,368.25


These payments will be subject to you providing proof (in a form acceptable to
the Company) of such entitlements and that they will be forfeited as a result of
you leaving your current employer. Please ensure you provide the following
documents within 30 days of the commencement of your employment with the
Company:


•
Proof (in a form acceptable to the Company) of such entitlements, for example
original award statements; and





3



--------------------------------------------------------------------------------

Exhibit 10.41


•
Confirmation from your current employer (in a form acceptable to the Company)
that the awards have been forfeited together with details of the awards that
have been forfeited as a result of you leaving your current employer.



Repayment of Cash Buyout Payment


If within 12 months of your start date with the Company either your employment
terminates or notice to terminate your employment is given by either party, you
will be responsible for repaying to the Company, within 14 calendar days of the
date of termination of your employment, the net amount (following any applicable
tax and other statutory deductions) of any installments of the Cash Buyout
payment that you have received, unless such termination falls within one of the
following exceptional circumstances:


•
Death

•
Disability

•
Retirement with the approval of the Company

•
Redundancy



Forfeiture of Unpaid Cash Buyout Installments


If before the final installment is paid your employment terminates or either
party has given notice to terminate your employment, you will not be entitled to
receive any of the outstanding installments.


Clawback of Unpaid Cash Buyout Installments


As your role has been identified as a MRT role under the EBA rules, the RBS
Group Performance and Remuneration Committee (“the Committee”) may review unpaid
installments of the Cash Buyout in the light of the performance of RBS Group,
any member of the its group and any business area or team, and your conduct,
capability or performance. The review may take place at any time determined by
the Committee.


Without prejudice to the generality of the foregoing, in carrying out a review,
the Committee will consider, in respect of the financial year in relation to
which the Cash Buyout was made:


•
whether the results announced for that financial year have subsequently appeared
materially inaccurate or misleading;



•
whether a business unit or profit centre in which you worked has subsequently
made a loss out of business written in that year or from circumstances that
could reasonably have been risk-managed in that year; and/or



•
any other matter which appears relevant, and

•
your conduct, capability or performance, and the performance of any team,
business area or profit center, if the Committee deems that the circumstances
warrant a review.



Following a review under the paragraphs above, the Committee may, in its sole
discretion, make any determination in respect of any installment that has not
been paid, including for example to: (i) reduce the value of an installment; or
(ii) determine that an installment of a Cash Buyout will not be paid.


Disciplinary Investigations


The Company also reserves the right to withhold payment of the Cash Buyout
pending the outcome of any disciplinary procedures relating to any matter or
matters which the Company could treat as grounds for termination of employment,
or any other internal or external investigation (which for the avoidance of
doubt may extend beyond the date your employment terminates). If you are
subsequently dismissed (or given notice of dismissal) or if you subsequently
resign (or give notice of resignation) for any reason


4



--------------------------------------------------------------------------------

Exhibit 10.41


other than one of the exceptional circumstances set out above, you will not be
entitled to receive any of the outstanding installments (including, for the
avoidance of doubt, the installment that has been withheld pending the outcome
of the disciplinary procedure or investigation) and may have to repay the full
amount of any payment(s) already received by you as set out in the preceding
paragraphs.



Section 5. Stock Buyout in Shares


To recognize that you will forfeit value in your previous employer's stock plan
as a result of joining the Company, you will receive an equity-based award in
respect of Company common stock. Grant of the award will be subject to you
providing evidence of such entitlements and that they will be forfeited as a
result of you leaving your current employer.


Please ensure you provide the following documents within 30 days of the
commencement of your employment with the Company:


•
Proof (in a form acceptable to the Company) of such entitlements, for example
original award statements; and



•
Confirmation from your current employer (in a form acceptable to the Company)
that the awards have been forfeited together with details of the awards that
have been forfeited as a result of you leaving your current employer.



The equity-based award will be granted with an initial value of $580,980.30 and
pursuant to the Citizens Financial Group, Inc. 2014 Omnibus Incentive Plan
(“Omnibus Plan”) and will have the vesting schedule set forth below. The amounts
will be re-valued using the Company method of valuation, for the 5-days prior to
your Start Date. A letter confirming the final valuation will be sent to you and
will supersede the values set forth below:


January 2015
50,065
shares
January 2016
19,923
shares
January 2017
19,923
shares
January 2018
8,972
shares



This award shall be granted as soon as practicable following commencement of
your employment and receipt of all required documentation and will be subject to
the terms of the Omnibus Plan and related award agreement pursuant to which the
award will be granted. In the event of any conflict, the rules of the Omnibus
Plan shall take precedence over the terms of this letter.


Repayment of Stock Buyout


If within 12 months of your start date with the Company your employment
terminates or notice to terminate your employment is given by either party for
any reason other than death, disability, retirement with the approval of the
Company or redundancy, all outstanding unvested awards will lapse immediately
and you will be responsible for repaying to the Company the net value (following
any applicable tax and other statutory deductions) of any Company shares that
have been received by you. Repayment shall be due within 14 calendar days of the
date of termination of your employment.


Forfeiture of Unpaid Stock Buyout Installments


If before the final installment vests, your employment has terminated or either
party has given notice to terminate your employment for any reason other than
death, disability, retirement with the approval of the Company or redundancy,
any unvested portion of your award will lapse immediately and you will not be
entitled to receive any future outstanding installments.


Disciplinary Investigations




5



--------------------------------------------------------------------------------

Exhibit 10.41


The Company also reserves the right to withhold vesting of the Award pending the
outcome of any disciplinary procedures relating to any matter or matters which
the Company could treat as grounds for termination of employment, or any other
internal or external investigation (which, for the avoidance of doubt, may
extend beyond the date your employment terminates). If you are subsequently
dismissed (or given notice of dismissal), or if you subsequently resign (or give
notice of resignation) for any reason other than death, disability, retirement
with the approval of the Company or redundancy, you will not be entitled to
receive any unvested awards (including, for the avoidance of doubt, the unvested
portion of the award that has been withheld pending the outcome of the
disciplinary procedure or investigation) and may have to repay the full value of
any Company shares already received by you as set out in the preceding
paragraphs.

Section 6. Other Employee Benefits, Vacation and Perquisites


(a)Employee Benefits. Executive may participate in and receive benefits under
any and all executive welfare and health benefit plans (including but not
limited to group healthcare (medical, vision and dental), life insurance, and
short-term and long-term disability plans) and other executive benefit plans
(including but not limited to qualified pension plans, retirement, savings and
401(k) if any, that are offered to other similarly-situated executives of the
Company based in the United States, to the extent he is eligible thereunder and
in accordance with all other terms and conditions of such plans, policies,
programs and practices (collectively, the “Employee Benefits”). Generally,
Employee Benefits shall start on the first date of the month following 30 days
of the Executive’s commencement of performance, unless otherwise provided in
accordance with the terms of the applicable plan document, program, policy or
practice. Copies of all pertinent plan, program or policy documents will be
provided to Executive on request, to the extent the same are within the
Company’s control. The Company will not have any liability to pay any benefit to
Executive under any insurance plan or program unless it receives payment of the
benefit from the insurer. All benefits and the plans, programs, policies, or
practices relating to them may be changed at any time by the Company within its
sole discretion.


(b)Paid Time Off.     Executive shall be entitled to accrue 27 days of paid time
off (“PTO”) annually, which may be scheduled as time off away from work in
accordance with the Company’s current PTO policy as applicable in the United
States. For 2014, Executive’s PTO will be pro-rated based on the 1st of the
month following his date of hire, provided that his date of hire occurs on or
before September 30th; if his date of hire is subsequent to September 30th,
Executive will not be eligible to earn PTO until the beginning of the next
calendar year.


(c)Perquisites. Executive shall be provided such additional perquisites and
fringe benefits as are generally made available to other similarly-situated
executives of the Company who are based in the United States.


(d)Reimbursement of Business Expenses. Reasonable, customary and necessary
travel, entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder shall be reimbursed by the Company in
accordance with the Company’s policies, subject to such reasonable
substantiation and documentation as may be required by the Company from time to
time.


(e)Sickness. Executive will be eligible for all payments in respect of short and
long-term disability generally made available from time to time to other
similarly-situated executives in the United States. Unless required under
applicable federal or state law, Executive does not have any contractual or
other right to payment in respect of any period of absence due to sickness or
incapacity and any such payments will be made at the Company’s sole discretion.
Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.


(f)Severance. In the event Executive is made redundant or otherwise has his
employment terminated without cause and for reasons unrelated to poor
performance, Executive shall be entitled to receive a minimum severance payment
amounting to 26 weeks of Executive's base salary at the time of Executive's exit
contingent upon Executive executing, and not revoking, the Company's standard
release agreement then in use.



Section 7. Staff Dealing


Executive is subject to the Company’s Staff Dealing Rules (and divisional rules
where applicable) which may require prior permission be obtained before he is
permitted to deal in most types of securities transactions. Requests must be
submitted in writing on the appropriate Company form. The Company also operates
a closed period during which Executive will not be permitted to deal in Company
shares. Failure


6



--------------------------------------------------------------------------------

Exhibit 10.41


to abide by these rules will constitute serious misconduct and may lead to
criminal proceedings and/or the immediate termination of Executive’s employment.



Section 8. Non-Solicitation


(a)Non-Solicitation of Employees. Executive agrees that, at any time during his
employment and the Restricted Period, Executive shall not, directly or
indirectly, whether for his own account or for any other person or entity hire,
employ, solicit for employment or hire, or attempt to solicit for employment or
hire, any person who was employed by the Company or any of its parents,
subsidiaries or affiliates, including any member of the RBS Group at any time
within one year prior to the time of the act of solicitation (and who, in the
case of the Restricted Period following the Executive’s termination of
employment, was also employed by the Company or any of its subsidiaries or
Affiliates on the date the Restricted Period begins) (“Covered Employee”).
Executive further agrees not to otherwise interfere with the relationship
between any Covered Employee and the Company. Anything to the contrary
notwithstanding, the Company agrees that Executive shall not be deemed in
violation of this subsection 8(a) if an entity with which Executive is
associated hires or engages any employee of the Company or any of its
subsidiaries, if Executive was not, directly or indirectly, involved in hiring
or identifying such person as a potential recruit or assisting in the
recruitment of such employee.


(b)Non-Solicitation of Customers and Prospective Clients. Executive agrees that
during his employment and the Restricted Period, Executive shall not, directly
or indirectly, whether for his own account or for any other person or entity,
through any corporation, partnership or other business entity of any kind,
solicit, assist in soliciting for business or entice away or in any manner
attempt to persuade any client or customer or prospective client or customer to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company, or otherwise provide business to any person, corporation,
partnership or other business entity of any kind other than the Company;
provided, however, that general solicitation through advertisement shall not
constitute solicitation for purposes of this provision.


(c)Representations. Executive agrees that all of the foregoing restrictions are
reasonable and necessary to protect the Company’s business and its Confidential
Information and that his employment by the Company, along with the benefits and
attributes of that employment, is good and valuable consideration to compensate
him or her for agreeing to all restrictions contained in this Agreement.
Executive also acknowledges, represents and warrants that his knowledge, skills
and abilities are sufficient to permit Executive to earn a satisfactory
livelihood without violating these provisions. Further, Executive agrees that he
shall not, following the termination of his employment with the Company,
represent or hold himself out as being in any way connected with the business of
the Company.


(d)Blue Pencil. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by an arbitrator or a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.



Section 9. Confidentiality; Ownership of Materials; Duty to Return Company
Property


(a)Confidential Information. Executive may not at any time (whether during his
employment or after its termination) disclose to any unauthorized person, firm
or corporation or use or attempt to use for his own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of the Company or any member
of the RBS Group, or any confidential information about (howsoever obtained) or
provided by any third party received during the course of or as a result of his
employment (the “Confidential Information”). Confidential Information


7



--------------------------------------------------------------------------------

Exhibit 10.41


includes, but is not limited to, information relating to employees, customers
and suppliers (former, actual and potential), Company contracts, pricing
structures, financial and marketing details, business plans, any technical data,
designs, formulae, product lines, intellectual property, research activities and
any Company and/or RBS Group information which may be deemed to be commercially
or price sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it,
Executive should reasonably consider to be confidential. The Company reserves
the right to modify the categories of Confidential Information from time to
time.


(b)No Copies. Executive is not permitted to make any copy, abstract, summary or
précis of the whole or any part of any document belonging to a member of the
Group unless he has been authorized to do so by the Company, and shall not at
any time use or permit to be used any such items otherwise than for the benefit
of the Company in the performance of his services hereunder.


(c)
Exclusions. The provisions of this Section 9 shall not apply to:



(i)    information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;


(ii)    the discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;


(iii)
any information which Executive discloses in accordance with applicable public
interest disclosure legislation;



(iv)
any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information;
or



(d)Due Care. Executive shall exercise all due care and diligence and shall take
all reasonable steps to prevent the publication or disclosure by Executive of
any Confidential Information relating, in particular, but not limited to, actual
or proposed transactions, of any employee, customer, client or supplier (whether
former, actual or potential) of the Company or any member of the RBS Group
including partnerships, companies, bodies, and corporations having accounts with
or in any way connected to or in discussion with any member of the Company or
RBS Group and all other matters relating to such customers, clients or suppliers
and connections.


(e)
Duty to Return Confidential Information and Other Company Property.





(i)    All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of his
employment (whether during or after) are and shall remain the sole property of
the Company or the appropriate member of the RBS Group and, following his
termination of employment or at any other time upon the Company’s request, to
the extent within his possession or control, shall be surrendered by Executive
to the duly authorized representative of the Company.


(ii)    Executive agrees that upon termination of his employment with the
Company for any reason, or at any other time upon the Company’s request, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, all copies thereof or therefrom, in any way
relating to the business of the Company or RBS Group, all other property of the
Company (including, but not limited to, company car, credit cards, equipment,
correspondence,


8



--------------------------------------------------------------------------------

Exhibit 10.41


data, disks, tapes, records, specifications, software, models, notes, reports
and other documents together with any extracts or summaries, removable drives or
other computer equipment, keys and security passes) or of any member of the RBS
Group in his possession or under his control and Executive further agrees that
Executive will not retain or use for his own account at any time any trade
names, trademark or other proprietary business designation used or owned in
connection with the business of the Company or its affiliates.
(f)Reasonableness. Executive agrees that the undertakings set forth in this
Section 9 and in Section 8 are reasonable and necessary to protect the
legitimate business interests of the Company and RBS Group both during, and
after the termination of, his employment, and that the benefits Executive
receives under this Agreement are sufficient compensation for these
restrictions.



Section 10. Intellectual Property and Developments


(a)Executive agrees that all Developments are the sole and exclusive property of
the Company and hereby assigns all rights to such Developments to the Company in
all countries. Executive agrees, at the Company’s expense at any time during his
employment or thereafter, to sign all appropriate documents and carry out all
such reasonable acts as will be necessary to identify and preserve the legal
protection of all Developments; however, the Company will have no obligation to
compensate Executive for his time spent in connection with any assistance
provided unless otherwise required by law. Notwithstanding the foregoing,
Executive understands that no provision in this Agreement is intended to require
assignment of any of his rights in an invention for which Executive can prove no
equipment, supplies, facilities or Confidential Information or trade secret
information of the Company was used, which invention was developed entirely on
his own time, and which invention Executive can prove: (a) does not relate to
the business of the Company or the actual or demonstrably anticipated research
or development of the Company; or (b) does not result from any work performed by
Executive for the Company. To the extent compatible with applicable state law,
these provisions do not apply to any invention which is required to be assigned
by the Company to the United States Government. Executive waives all moral
rights in all Intellectual Property which is owned by the Company, or will be
owned by the Company, pursuant to this Section 10.


(b)Executive agrees to promptly submit to the Company written disclosures of all
inventions, whether or not patentable, which are made, conceived or authored by
Executive, alone or jointly with others, while Executive is employed by the
Company.



Section 11. Certain Agreements


(a)Data Protection. Executive shall familiarize himself with and abide by the
Company’s Data Protection policy, procedures and accountabilities. Executive
acknowledges that any breach of these procedures may result in the immediate
termination of his employment.


(b)Personal Information. Executive acknowledges and agrees that the Company is
permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.


(c)Credit Data. The Company reserves the right, upon five (5) days prior written
notice, to, and Executive agrees that the Company may, in accordance with
applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive


9



--------------------------------------------------------------------------------

Exhibit 10.41


has the right of access to his personal records held by credit reference
agencies. The Company will supply the names and addresses of such agencies upon
request, to help Executive to exercise his right of access to such records.


(d)Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of his manager any serious debt or significant
financial difficulties that he may have, including those which result in court
action being taken against Executive.







Section 12. Remedies


The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of his obligations of Sections 8, 9 or 10 of this Agreement. Therefore, if
the Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Agreement shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 8 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 8 of this
Agreement, the time restrictions set forth therein shall be extended for a
period of time equal to the pendency of any court proceedings, including
appeals. Further, Executive agrees that, should the Company undertake any
efforts to defend, confirm or declare the validity of any of the covenants
contained in Sections 8, 9 or 10 of this Agreement, the Company shall be
entitled to recover from Executive all of its reasonable attorneys’ fees and
costs incurred in prosecuting or defending any such action or engaging in any
such efforts.



Section 13. No Conflicts


(a)Executive represents and warrants to the Company that on the Commencement
Date, to the best of Executive’s knowledge, Executive’s acceptance of employment
with, and performance of Executive’s duties for, the Company will not conflict
with or result in a violation or breach of, or constitute a default under, any
contract, agreement or understanding to which Executive is, or was, a party or
of which Executive is aware and that there are no restrictions, covenants,
agreements or limitations on Executive’s right or ability to enter into and
perform the terms of this Agreement.



Section 14. Dispute Resolution; Mediation and Arbitration


Except as provided in the last sentence of this Section 14 to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
Subsidiaries, Affiliates or related entities arising out of, relating to or in
connection with this Agreement or his employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two- step
dispute resolution procedure involving: (1) Step One: non-binding mediation, and
(2) Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. §
1, et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Commercial Arbitration Rules
and Mediation Procedures (the “AAA Commercial Rules”). Disputes encompassed by
this Section include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Commercial Rules, the
mediation process (Step One) may be ended by either party


10



--------------------------------------------------------------------------------

Exhibit 10.41


to the dispute upon notice to the other party that it desires to terminate the
mediation and proceed to the Step Two arbitration; provided, however, that
neither party may so terminate the mediation process prior to the occurrence of
at least one (1) mediation session with the mediator. No arbitration shall be
initiated or take place with respect to a given dispute if the parties have
successfully achieved a mutually agreed to resolution of the dispute as a result
of the Step One mediation. The mediation session(s) and, if necessary, the
arbitration hearing shall be held in the city nearest to Executive's office
location during the course of Executive's employment with the Company or an
alternative location mutually agreeable to Executive and the Company. The
arbitration (if the dispute is not resolved by mediation) will be conducted by a
single AAA arbitrator, mutually selected by the parties, as provided for by the
AAA Commercial Rules. The Company will be responsible for the AAA charges,
including the costs of the mediator and arbitrator. The Company and Executive
agree that the arbitrator shall apply the substantive law of the State of New
York to all state law claims and federal law to any federal law claims, that
discovery shall be conducted in accordance with the AAA Commercial Rules or as
otherwise permitted by law as determined by the arbitrator. In accordance with
the AAA Commercial Rules (a copy of which is available through AAA’s website,
www.adr.org), the arbitrator’s award shall consist of a written statement as to
the disposition of each claim and the relief, if any, awarded on each claim. The
Company and Executive understand that the right to appeal or to seek
modification of any ruling or award by the arbitrator is limited under state and
federal law. Any award rendered by the arbitrator will be final and binding, and
judgment may be entered on it in any court of competent jurisdiction. Nothing
contained herein shall restrict either party from seeking temporary injunctive
relief in a court of law to the extent set forth in Section 12 hereof.


In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Commercial Rules. If AAA and JAMS refuse to accept jurisdiction, the parties
may litigate in a court of competent jurisdiction.



Section 15. Miscellaneous


(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.


(b)
Entire Agreement and Amendments; Survivorship; Strict Construction.



(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto, which attaches a copy of this
Agreement.


(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.


(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(d)Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


(e)Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction.




11



--------------------------------------------------------------------------------

Exhibit 10.41


(f)Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.


(g)Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or three (3) business days after
mailing registered mail, return receipt requested, postage prepaid or by
recognized courier, addressed to the respective addresses set forth on the
execution page of this Agreement, provided that all notices to the Company shall
be directed to the attention of the Board with a copy to the Secretary of the
Company, and with a copy to the Secretary of the Royal Bank of Scotland Group
plc, 36 St Andrew Square, Edinburgh, EH2 2YB or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.


(h)Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of his employment, deduct from his remuneration, any monies due by
his to the Company for any overpayment made and/or outstanding loans, advances,
relocation expenses and/or salary paid in respect of excess Vacation that was
taken but not earned, unless otherwise prohibited by law.


(i)Counterparts; Effectiveness. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto, including by fax or electronic pdf.



Section 16. Defined Terms.
“Affiliate” has the meaning accorded such term under Rule 12b-2 under the
Securities Exchange Act of 1934, as in effect on the Commencement Date;
“Board" means the board of directors of the Company from time to time, or any
duly authorized committee of the board of directors of the Company from time to
time;
“Commencement Date” means the date Executive's employment with the Company
commences.
“Group” means the Company, and each of the Company’s Parent's Subsidiaries or
Affiliates;
“Developments” means all inventions, whether or not patentable, Confidential
Information, computer programs, copyright works, mask works, trademarks and
other intellectual property made, conceived or authored by Executive, alone or
jointly with others, while employed by the Company, whether or not during normal
business hours or on the Company’s premises, that are within the existing or
contemplated scope of the Company’s business at the time such Developments are
made, conceived, or authored or which result from or are suggested by any work
Executive or others may do for or on behalf of the Company;
“Person” means any individual, corporation, partnership, trust or any other
entity or organization.
“RBSG” or "RBS Group" means the Royal Bank of Scotland Group Plc.
“Restricted Period” means the twelve (12) month period following the date that
Executive ceases employment with the Company.






12



--------------------------------------------------------------------------------

Exhibit 10.41


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




Executive


/s/ Malcolm Griggs




By: /s/ Susan LaMonica


HR Director RBS Americas and
Citizens Financial Group, Inc.




















13



--------------------------------------------------------------------------------


Exhibit 10.41


ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT


This ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Addendum”) is made as of
August 14, 2017 by and between Citizens Financial Group, Inc., together with its
subsidiaries and any and all successor entities (the “Company”) and Malcolm
Griggs (“Executive”).


This Addendum is a supplement to Executive’s employment agreement dated
September 6, 2014 (the “Original Agreement”) and the terms of this Addendum
shall be incorporated by reference therein and shall become terms and conditions
of Executive’s continued employment. The terms of this Addendum shall supersede
any conflicting terms found in the Original Agreement. This Addendum may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. To the extent capitalized terms are not defined herein, the definitions
included in the Original Agreement, as applicable, shall govern.


Section 1.    Change of Control Severance
(a)    In the event Executive's employment is terminated by the Company without
Cause (other than by reason of Executive’s death or disability) or the Executive
resigns with Good Reason, in each case within 24 months following a Change of
Control, Executive shall receive a payment equivalent to: (i) two times the sum
of (A) Executive’s Base Salary at the time of termination and (B) the average
cash bonus paid to Executive during the prior three years; plus (ii) a pro-rata
bonus for the year in which termination occurs, based on the average cash bonus
paid to Executive during the prior three years (together, the “COC Severance
Payment”).
(b)    Any COC Severance Payment made in accordance with this section shall be
in lieu of and not in addition to any payments to which Executive may otherwise
have been entitled in accordance with other sections of this Addendum or the
Original Agreement and shall be in full and final settlement of all claims
Executive may have arising out of or in connection with his employment or its
termination, other than with respect to any outstanding equity held by
Executive, which shall be treated as provided for in the applicable Company
stock plan and award agreements governing such awards.
Section 2.     Payment of Severance
The severance set forth in Section 6(f) of the Original Agreement or the COC
Severance Payment set forth in this Addendum, whichever is applicable, shall be
made in a lump sum, subject to execution and non-revocation of a Standard
Release, within seventy (70) days of the termination of Executive’s employment.
If the period between the termination of Executive’s employment and the latest
possible effective date of the Standard Release spans two calendar years, the
COC Severance Payment shall be paid by the Company in the second calendar year.
Section 3.     Definitions
(a)    “Cause” means: (i) any conviction (including a plea of guilty or of nolo
contendere or entry into a pre-trial diversion program) of Executive for the
commission of a felony or any conviction of any criminal offense within the
scope of Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829; (ii)
Executive commits an act of gross misconduct, fraud, embezzlement, theft or
material dishonesty in connection with the Executive’s duties or in the course
of Executive’s employment with the Company or any of its affiliates; (iii)
failure on the part of Executive to perform his employment duties in any
material respect, which is not cured to the reasonable satisfaction of the
Company within 30 days after Executive receives written notice of such failure;
(iv) Executive violates Sections 8, 9 and/or 10 of the Original Agreement
(non-solicitation of employees, customers and clients; confidentiality;
ownership of materials; duty to return company property); or (v) Executive makes
any material false or disparaging comments about the Company or any of its
subsidiaries, affiliates, employees, officers, or directors, or engages in any
activity which in the opinion of the Company is not consistent with providing an
orderly handover of Executive's responsibilities.


1



--------------------------------------------------------------------------------

Exhibit 10.41


(b)     “Good Reason” means any of the following changes, as compared to
Executive’s terms of employment prior to a Change of Control:
(i)
a material diminution in Executive’s authority, duties, or responsibilities;

(ii)
a material diminution in Executive’s base salary other than a general reduction
in base salary that affects all similarly situated employees; or

(iii)
a relocation of Executive’s principal place of employment by more than 50 miles
from his or her current principal place of employment, unless the new principal
place of employment is closer to Executive’s home address.

Provided, however, that Executive’s must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, Executive’s employment
must terminate no later than 60 days following the expiration of such cure
period. Notwithstanding the foregoing, the Executive’s continued employment
shall not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Addendum.


(c)    “Change of Control” means the occurrence of any one or more of the
following events:
(i)    any Person (as defined in Section 3(a)(9) of the Exchange Act of 1934, as
amended and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof), other than an employee benefit plan or trust
maintained by the Company, becomes the Beneficial Owner (as defined in Rule
13d-3 under the Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s outstanding securities entitled to vote generally in the
election of directors;
(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(the “Board”) and any new member of the Board whose election or nomination for
election was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was so approved, cease for any reason
to constitute a majority of members of the Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company with
any other corporation or entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or, if applicable, the ultimate parent thereof) at least 50% of the
combined voting power and total fair market value of the securities of the
Company or such surviving entity or parent outstanding immediately after such
merger or consolidation, or (B) any sale, lease, exchange or other transfer to
any Person of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries (the “Company Value”)
immediately prior to such transaction(s), but only to the extent that, in
connection with such transaction(s) or within a reasonable period thereafter,
the Company’s shareholders receive distributions of cash and/or assets having a
fair market value that is greater than 50% of the Company Value immediately
prior to such transaction(s).
Section 4.     Section 280G
(a)    If the aggregate of all amounts and benefits due to Executive under this
Addendum or the Original Agreement or any other plan, program, agreement or
arrangement of the Company or any of its Affiliates, which, if received by
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), (collectively, “Change of Control Benefits”), reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount Executive
would receive, after all such applicable taxes, if Executive received aggregate
Change of Control


2



--------------------------------------------------------------------------------

Exhibit 10.41


Benefits equal to an amount which is $1.00 less than three (3) times Executive’s
“base amount,” as defined in and determined under Section 280G of the Code, then
such Change of Control Benefits shall be reduced or eliminated to the extent
necessary so that the Change of Control Benefits received by the Executive will
not constitute parachute payments. If a reduction in the Change of Control
Benefits is necessary, reduction shall occur in the following order unless the
Executive elects in writing a different order, subject to the Company’s consent
(which shall not be unreasonably withheld or delayed): (i) severance payment
based on multiple of Base Salary and/or annual bonus; (ii) other cash payments;
(iii) any annual incentive compensation paid as severance; (iv) acceleration of
vesting of stock options with an exercise price that exceeds the then fair
market value of stock subject to the option, provided such options are not
permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A – 24(c);
(v) any equity awards accelerated or otherwise valued at full value, provided
such equity awards are not permitted to be valued under Treasury Regulations
Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting of stock options with
an exercise price that exceeds the then fair market value of stock subject to
the option, provided such options are permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of vesting of all
other stock options and equity awards; and (viii) within any category,
reductions shall be from the last due payment to the first.
(b)    It is possible that after the determinations and selections made pursuant
to Section 4(a) above, Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 4(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, Executive shall
promptly repay the Company an amount consistent with this Section 4(b). If there
is an Underpayment, the Company shall pay Executive an amount consistent with
this Section 4(b).
(c)    The determinations with respect to this Section 4 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the regular
independent auditor is unable or unwilling to makes such determinations, in
which event the Auditor shall be a nationally-recognized United States public
accounting firm chosen by the Company.
Section 5.     Tax Compliance
All compensation paid to Executive is intended to, and is reasonably believed
to, comply with Section 409A of the Code (“Section 409A”) as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Addendum or the Original Agreement (and any compensation payable
thereunder) comply with Section 409A, and in no event shall the Company be
liable for any taxes, interest, penalties or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A. No expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, to the extent subject to the requirements of Section 409A, and no
such right to reimbursement or right to in-kind benefits shall be subject to
liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments, if any, provided under this
Addendum or the Original Agreement shall be treated as a separate payment. Any
payments under this Addendum or the Original Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. Any payments to be made under this Addendum or the
Original Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing and any provision in this Addendum to the
contrary, if on the date of his termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A and any payment
or benefit provided to Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, then such payment or benefit due upon, or
within the six-month period following, a termination of Executive’s employment
(whether under this Addendum, Executive’s Original Agreement, any other plan,
program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treas. Reg. Section 1.409A-1(including,
without limitation, payments that constitute “separation pay” within the meaning
of Section 409A), shall be paid or provided to Executive in a lump


3



--------------------------------------------------------------------------------

Exhibit 10.41


sum on the earlier of (a) the date which is six months and one day after
Executive’s “separation from service” (as such term is defined in Section 409A)
for any reason other than death, and (b) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
payment dates specified in this Addendum for such payment or benefit.
Section 6.    Miscellaneous
(a)    Governing Law. This Addendum shall be governed by and construed in
accordance with New York law without giving effect to the conflict of laws
provisions thereof.
(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.
(c)    Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.
(d)    Counterparts; Effectiveness. This Addendum may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Addendum shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto, including by fax or electronic pdf.


[signature page follows]


4



--------------------------------------------------------------------------------

Exhibit 10.41




IN WITNESS WHEREOF, Executive duly executed this Addendum as of the day and year
first above written.


ACCEPTED AND AGREED:
/s/ Malcolm Griggs




5

